___________

                                   No. 96-1888
                                   ___________

UNITED STATES OF AMERICA               *
                                       *
              Plaintiff - Appellee     *
                                       *   Appeal from the United States
     v.                                *   District Court for the Eastern
                                       *   District of Missouri.
JOE ORONA                              *
                                       *         [UNPUBLISHED]
              Defendant - Appellant    *
                                       *

                      Submitted:   November 20, 1996

                          Filed:   January 10, 1997
                                   ___________

Before MCMILLIAN and HENLEY, Circuit Judges, and BOGUE,* District Judge.
                               ___________


PER CURIAM.


     Joe Orona entered a Rule 11(a)(2) plea to possession with intent to
deliver marijuana.    On appeal, Orona contends the district court improperly
refused to suppress evidence and statements gathered during a search of
Orona's vehicle.     Orona claims that the police expanded the scope of a
lawful traffic stop without justification, and that he was thereafter
unlawfully seized.      He further argues that his consent to search his
vehicle was tainted by his unlawful arrest and that the search was
therefore unlawful.




     *The HONORABLE ANDREW W. BOGUE, United States District
     Judge for the District of South Dakota, sitting by
     designation.
      After a careful review of the record and the parties' briefs,
we   conclude   the    magistrate   judge   properly   denied   Orona's   motion   to
suppress, and that an opinion would lack precedential value and would serve
no useful purpose.      We thus affirm for the reasons stated in the magistrate
judge's report adopted by the district court.          See 8th Cir. R. 47B.


      A true copy.


            Attest:


                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.